DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 01/31/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-17 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/063080, filed 05/31/2017, which claims benefit of application #62/348,272, filed 06/10/2016 is acknowledged. 
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. 06/10/2016, filed on November 07, 2016, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file. 
Response to Arguments
Applicant’s responses and arguments filed 01/31/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the limitation “select a first location as the location at which the simulated light source is positioned within the 3D dataset, and select from a directional light source and a multidirectional light source as the simulated light source positioned at the first location,”, which is therefore changing the scope of the claims and necessitating new grounds of rejection.
Regarding independent claims 1 and 12, the Applicant argues (on pages 6-7) that the references of record do not teach the amended limitations such as the simulated light source is a multidirectional light source. In response, the examiner notes that Schroeker teaches the use of light source ([0049]) including a set of light sources with each light source being individually aimed ([0038]) reading on a multi-directional light source as a whole, wherein the choice of the light source is an arbitrary design consideration for optimizing the illumination of the region of interest ([0038]), therefore teaching the selection of a light source from a directional or multi-directional light source with Schroeker teaching also ([0042] “the processor 104 may automatically adjust the position of one or more additional lights sources to maintain a fixed relative positioning between the light sources”). The examiner is also considering the set of the light sources as defined by Schroeder being a single light source since these multiple lights are fixed in space and therefore provide light as a single light source. 
Regarding the dependent claims, as the Applicant is presenting the same argument with their dependency not curing the deficiency of Schroeker and Kaufman, the examiner is presenting the same argument.
Additionally, since the Applicant amended the claims with new subject matter such as “a directional light source” narrowing the claims and changing the scope of the claims, therefore the examiner is considering new grounds of rejection for clarification with new references. 
In conclusion , therefore, the examiner is considering the Applicant’s arguments as not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schroecker (USPN 20160063758 A1; Pub.Date 03/03/2016; Fil.Date 08/26/2014), in view of Randel et al. (USPN 20020158872 A1; Pub.Date 09/31/2002; Fil.Date 04/16/2002) in view of Hanh et al. (USPN 20070008310 A1; Pub.Date 01/11/2007; Fil.Date 06/15/2007).

Regarding claim 1, Schroecker teaches an ultrasound imaging system comprising an ultrasound imaging system (Fig. 1A,[0021] “the medical imaging device 101 may be an ultrasound imaging system”),  an ultrasound probe configured to receive ultrasound echoes from a subject to image a volume of the subject ([0023] “the acquisition subsystem 120 may include transmission and receive components of an ultrasound imaging system, such as a transmitter, a transmit beamformer, a receiver, and a receive beamformer. The acquisition subsystem 120 of an ultrasound imaging system may also include probe with a plurality of transducer elements [Probe with plurality of transducer elements ...The acquisition subsystem a scan converter configured to generate a three dimensional data set from the ultrasound echoes ([0021] “the processor 104 may include a central processing unit (CPU), a microprocessor, a graphics processing unit (GPU), or any other electronic component capable of processing data according to specific logical instructions. Having a processor that includes a GPU may advantageous for computation-intensive operations, such as volume-rendering large 3D medical imaging datasets”); 
a volume renderer configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a [...simulated...] light source relative to the 3D data set and render a two dimensional projection image of the 3D data set, the 2D projection image including the shading information ([0021] “Having a processer that includes a GPU may advantageous for computation-intensive operations, such as volume-rendering large 3D medical imaging datasets” with Fig.1 and [0028] with “The volume-rendered image may be shaded in order to present the user with a better perception of depth“ and “The processor 104 (shown in FIG. 1) may compute the amount of light at positions corresponding to each of the pixels and apply standard shading methods based on the gradients and specific light directions.” with [0002] “Volume-rendered images are typically 2D representations of a 3D medical imaging dataset”);
and a user interface comprising: a display configured to display the 2D projection image (Fig. 1A-1B display device 108/128 and user interface 106/126 [0022] wherein “the user input 106 may include ..., a touch screen,..., or an assortment of hard or soft keys with defined or definable functions. The user input 106 may comprise any other type of input device configured to allow the input of commands” with “the display device 108 is communicatively connected to the processor 104 as well. The display device may include a monitor or display screen such as a monitor, an LCD screen, and LED screen, a projector, or any other device suitable for displaying a volume-rendered image”); 
an input device comprising a user input element configured to receive user input to select a first location as the location at which the [...simulated...] light source is positioned within the 3D dataset within a region of interest in the 3D dataset , the region of interest comprising at least a portion of an anatomical object. 
Schroecker does not specifically teach the simulated light source, and select from a directional light source and a multidirectional light source as the simulated light source positioned at the first location.as in claim 1.
However, Randel teaches within the same field of endeavor of computer graphic simulation for imaging (Title and abstract) select from a directional light source and a multidirectional light source as the [...simulated...] light source positioned at the first location ([0036] “As such, scene 10 is illuminated, for example, by one or more light sources, such as, a first light source 16 (#1) and a second light source 18 (#2). Light source #1, in this example, is a uni-directional light source having a particular position, orientation and constrained field-of-view. Light source #2 is, in this example, a multi-directional light source having a particular position, orientation and non-constrained field-of-view) wherein the selection of the light source 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the claimed invention of Schroecker with select from a directional light source and a multidirectional light source as the [...simulated...] light source positioned at the first location, since one of ordinary skill in the art would have recognized that positioning either a directional light source or a multi-directional light source to illuminate a 3D volume was known in the art as taught by Randel as including a method of casting shadows of a 3D volume dataset (Title and abstract) since such the choice of such illumination would have been an arbitrary engineering design to focus the light toward a specific field of view or not as taught by Randel. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Schroecker and Randel teach the imaging analysis of 3D rendering imaging. The motivation would have been to allow the choice of providing the appropriate illumination of the target imaging region, as suggested by Randel ([0036]).
Schroeker and Randel do not specifically teach the simulated light source as in claim 1.
 However, Hahn teaches within the same field of endeavor of 3-dimensional display (Title and abstract) the common practice of using simulated light source ([0009] “the illumination of an object by multiple light sources, each of limited dimensions, is simulated, e.g., by multiple artificial light sources. The multiple light sources are replaced approximately by a single punctiform light source; the position and direction of a single light source are varied on a trial basis in a simulation until a maximum degree of agreement between the illumination by multiple light sources and that of a single light source is found” with [0062] “yields a realistic three-dimensional display which gives a realistic impression of the geometric shapes of the object “ and [0089] “The calculations on the physical level simulate the physical reality when the object is illuminated”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the claimed invention of Schroecker and Randel with the simulated light source, since one of ordinary skill in the art would have recognized that using simulated light source for assessing the display of 3D images was known in the art as taught by Hahn. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Schroecker and Hahn teach the imaging analysis of 3D imaging. The motivation would have been to provide a realistic 3-D imaging of the field of view, as suggested by Hahn  ([0062] and [0089]).
Regarding claim 12, the examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 12. The claim 12 is therefore made obvious by the teachings discussed above mutandis mutatis.

Regarding the dependent claims 3-7, 9-13 and 16-17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Schroecker, Randel and Hahn. 
Regarding claim 3, Schroecker teaches the surface represents a boundary between two different materials of the imaged volume ([0031] and Fig. 2 “The intensities, opacities, and gradients in the 3D medical imaging dataset may correspond with tissues, organs, and structures in the volume-of-interest from which the 3D medical imaging dataset was acquired“ as interpreted as different tissues, organs, and structures will have boundaries represented in the imaged volume ). 
Regarding claim 4, Schroecker teaches the imaging system, wherein the volume renderer is configured to calculate first shading information responsive to an indication that the simulated light source is located at a given distance in front of the surface as perceived by a virtual observer and calculate second shading information different from the first shading information responsive to an indication that the simulated light source is located at the given distance behind the surface as perceived by the virtual observer (Figs. 4, 7-9 and [0006]  “Generating the volume-rendered image comprises calculating a shading for the volume-rendered image based on a first light 
Regarding claim 5, Schroecker teaches the imaging system, wherein the user interface comprises a trackball, a touch pad, a touch screen, or a combination thereof, and wherein the user interface element is provided via the trackball, the touchpad, or the touchscreen ([0022] “A user input 106 is communicatively connected to the processor 104. The user input 106 may include a trackball and one or more buttons according to an exemplary embodiment. However, according to other embodiments, the user input 106 may include one or more of a mouse, a track pad, a touch screen, rotary controls, or an assortment of hard or soft keys with defined or definable functions. The user input 106 may comprise any other type of input device configured to allow the input of commands“). 
Regarding claim 6, Schroecker teaches the imaging system, wherein the user input element comprises a GUI displayed on a touchscreen of the ultrasound system ([0022] “the user input 106 may include one or more of a mouse, a track pad, a touch screen, rotary controls, or an assortment of hard or soft keys with defined or definable functions“), and wherein the GUI comprises a visual cue of the simulated light source displayed in the 2D projection image along with the rendered 3D dataset (Figs. 4 and 7-9 with [0032] and claims 17, 20 “a schematic representation of an orientation 400 of multiple light sources and a 3D medical imaging dataset 402 that may be used to apply shading to a volume-rendered image in accordance with an exemplary embodiment”), and wherein the visual cue is movable, responsive to user input, to allow the user to dynamically change the location of the simulated light source in relation to the rendered 3D data set (Fig.7 and [0043] “ [The light navigator 700 includes a first light direction indicator 702, a second light direction indicator 704, a third light direction indicator 706, and a scale volume-rendering 720” and  “The light navigator 700 may be displayed at the same time as the volume-rendered image 695 to allow the user to easily see where the light sources are 
Regarding claim 7, Schroecker teaches the imaging system, wherein the volume renderer is configured to render a visual cue of the simulated light source in the 2D projection image ([0002] “Volume-rendered images are typically 2D representations of a 3D medical imaging dataset“  with Fig.7 and [0043] “The light navigator 700 may be displayed at the same time as the volume-rendered image 695 to allow the user to easily see where the light sources are positioned with respect to the scale volume-rendering 720”). 
Regarding claim 9, Schroecker teaches the imaging system, wherein a size of the visual cue is based, at least in part, on a depth of the simulated light source in the 3D data set ([0002] “In order to gain an additional sense of depth and perspective, volume-rendered images are oftentimes shaded based on a light direction. Shading may be used in order to convey the relative positioning of structures or surfaces in the volume-rendered image” with [0028] “The volume-rendered image may be shaded in order to present the user with a better perception of depth.” and Fig.8 and [0046] “The light direction indicators (702, 704, 706) may be modified to indicate other parameters such as intensity, color, or light type, just to name a few. For example, a size of a light direction indicator may be adjusted to show the intensity of the light. A color of the light direction indicator may be adjusted to show the color of the light source represented by the light direction indicator. Additionally, a representation of a light beam may be positioned with each light direction indicator to show the type of light beam emitted by the light source” as interpreted as the size of the visual cue can be modified based, at least in part, on the depth of the simulated light source). 

Regarding claim 11, Schroecker teaches the imaging system, wherein the user input element is a first user input element, and wherein the input device comprises a second user input element configured to receive user input to set an intensity of the simulated light source (Fig.6 and [0037]-[0038] “a table 600 showing an exemplary list of parameters that may be adjusted according to an embodiment. It should be appreciated that the parameters shown in the table 600 represent a non-limiting list and that the values shown for each parameter are merely exemplary” with several user input elements for adjusting light intensity). 
Regarding claim 13, Schroecker teaches the method, further comprising after receiving the selection of the simulated light source, activating a visual cue of the simulated light source in the rendered 2D projection image ([0002] “Volume-rendered images are typically 2D representations of a 3D medical imaging dataset” with Fig.7 and [0043] “The light navigator 700 may be displayed at the same time as the volume-rendered image 695 to allow the user to easily see where the light sources are positioned with respect to the scale volume-rendering 720”).
Regarding claims 16 and 17, as discussed above, Schroeker teaches wherein the 3D data set comprises data corresponding to a 3D volume in a body including a region of interest that is a blood vessel, a heart, a tumor, or an organ ([0031] “The intensities, opacities, and gradients in the 3D medical imaging dataset may correspond with tissues, organs, and structures in the volume-of-interest from which the 3D medical imaging dataset was acquired”).

Claims 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schroecker (USPN 20160063758 A1; Pub.Date 03/03/2016; Fil.Date 08/26/2014), in view of Randel et al. (USPN 20020158872 A1; Pub.Date 09/31/2002; Fil.Date 04/16/2002) in view of . 
Schroecker, Randel and Hahn teach a device and method as set forth above.
Schroecker does not specifically teach the visual cue comprises an orb as in claim 8. However, Schroecker does teach the light direction indicators may be other shapes according to additional embodiments ([0048]). 
However, Yoo teaches within the same field of endeavor for proving a virtual light source for rendering internal structures of a patient (Title, abstract and Fig.5) determining the characteristics of the light source may include determining at least one of a shape, size, and gradation effect of at least a partial surface of the object that is brightly shown by radiating light thereto from the light source ([0018]) as interpreted as including an orb shaped visual cue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the claimed invention of Schroecker, Randel and Hahn with the visual cue comprises an orb, since one of ordinary skill in the art would have recognized that while the teachings of Schroecker and Yoo do not specifically state the visual cue comprises an orb, it would have been obvious to one of ordinary skill in the art that having the ability to change the visual cue to the shape of an orb will allow the user to change the simulated lighting parameters to allow the best view of the 3D image in a given situation. 
Additionally, claim 8 corresponds to solutions to non-technical problems and can therefore not substantiate an inventive step. 
Regarding claim 14, Schroecker does teach the light direction indicators may be other shapes according to additional embodiments ([0048]). Schroecker does not explicitly teach the visual cue comprises a halo as in claim 14
However, Yoo teaches the determining of the characteristics of the light source may include determining at least one of a shape, size, and gradation effect of at least a partial surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the claimed invention of Schroecker, Randel and Hahn with the visual cue to the shape of a halo, since one of ordinary skill in the art would recognize the ability to change the visual cue to the shape of a halo, since while the teachings of Schroecker and Yoo do not specifically state the visual cue comprises a halo, it would have been obvious to one of ordinary skill in the art that having the ability to change the visual cue to the shape of an halo will allow the user to change the simulated lighting parameters to allow the best view of the 3D image in a given situation. Additionally, claim 14 corresponds to solutions to non-technical problems and can therefore not substantiate an inventive step. 
Regarding claim 15, Schroecker teaches the method, further comprising deactivating the visual cue and halo after the in-plane position has been received and the depth position has been determined (Fig.6 and [0037] “A table 600 showing an exemplary list of parameters that may be adjusted according to an embodiment. It should be appreciated that the parameters shown in the table 600 represent a non-limiting list and that the values shown for each parameter are merely exemplary” as interpreted as including the option to turn off the visual cue and halo in order to let the user better concentrate on the ultrasound picture).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793